DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites the limitation "the distal end of the tunnel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the balloon" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the memory" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the circuit element" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) (1, 2, 3), 4, 10, 11, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5 of U.S. Patent No. 10,617,545. Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition of the plurality of valves and plug valve.
Claim(s) (1, 5), 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 7 of U.S. Patent No. 10,617,545. Although the claims at issue are not identical, they are not patentably distinct from each other because of the incorporation of the solenoid valves into the independent claim.
Claim(s) (1, 6), 7, 8, 9, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 11, 12 of U.S. Patent No. 10,617,545. Although the claims at issue are not identical, they are not patentably distinct from each other because of the incorporation of the processors within the independent claim.
Claim(s) (1, 12), 13, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, 14, 15 of U.S. Patent No. 10,617,545. Although the claims at issue are not identical, they are not patentably distinct from each other because of the incorporation of the catheter connection assembly having a self-sealing valve connection assembly.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim(s) (1, 16) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 16 of prior U.S. Patent No. 10,617,545. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US 2013/0226219A1, “Brister”) in view of Birk (US 2010/0174307A1).
Regarding claim 1, as best understood, Brister discloses a dispenser that is capable of filling an intragastric balloon. The dispenser includes a gas canister housing [0189] having a locking mechanism (securement latch; [0189]). A tunnel housing includes a tunnel (channel; [0191]) extending longitudinally to a disconnect valve [0191]. 
Birk teaches an inflation device for an intragastric balloon that includes a touchscreen housing [0088]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispenser of Brister with a touch screen housing, as taught by Birk, to provide means for controlling the device remotely through the use of menus and programs.
Regarding claim 2, Brister discloses a plurality of valves in the form of the valve [0191] and a stopcock having a three-way valve [0194]. The valves are capable of controlling flow of an inflation gas through and out of the dispenser. 
Regarding claim 14, Brister discloses that the dispenser is capable of being arranged such that an inflation fluid canister is engaged in the canister housing and locked in place by a locking mechanism. It is not clear if the inflation fluid canister is being positively recited to be engaged in the canister housing and locked in place. Clarification is requested.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister in view of Birk in view of Foote et al. (US 5,135,488, “Foote”).
Regarding claim 15, Brister discloses an intragastric balloon system that includes a valve system [0191]. However, Brister does not disclose a touch screen housing or one or more processors, one or more programs and instructions.
Birk teaches an inflation device for an intragastric balloon that includes a touchscreen display [0088]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispenser of Brister with a touch screen housing, as taught by Birk, to provide means for controlling the device remotely through the use of menus and programs.
Foote teaches an inflation device that includes a processor and a program (column 9, lines 65-67). The program is stored in a memory and is configured to be executed by the processor (column 10, lines 1-5). The program is capable of providing instructions that are stored in the memory and utilized by the processor that are capable of being accessed through the touch screen display and of including a plurality of procedures for use of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dispenser of Brister and Birk with a processor and programs that provide instructions for use, as taught by Foote, to provide means for retrieving and displaying data and procedures. It is noted that since the instructions are not functionally related to the structure of the balloon system, the claimed invention does not patentably distinguish from the prior art references. In order for the instructions to impart patentability to the system, there must be a new and non-obvious functional relationship between the instructions and an element of the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 20090312740A1) discloses a balloon inflation device including a touchscreen. Chen et al. (US 8,066,780) discloses an intragastric device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin P Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771